Citation Nr: 1736892	
Decision Date: 09/01/17    Archive Date: 09/19/17

DOCKET NO.  11-32 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a low back disability. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Yacoub, Associate Counsel


INTRODUCTION

The Veteran had active naval service from September 1969 to December 1972. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

This case was previously before the Board in October 2013 and July 2016, at which point the appeal was remanded for additional development.  The case has now been returned to the Board for further appellate action.   


REMAND

The Board finds that further development is necessary before the appeal is decided. 

The Veteran contends that his low back disability is a result of his active service.  Specifically, the Veteran asserts that he served as a stock clerk during service, which routinely required him to lift heavy objects and resulted in his back disability. 

This appeal was previously remanded in July 2016 after the Veteran's VA examination from December 2015 was deemed inadequate by the Board.  Specifically, the December 2015 examiner failed to consider the competent lay evidence of record, to include the Veteran's assertions as well as numerous buddy statements affirming continuity of symptomatology.  In the July 2016 remand, the Board directed that the Veteran be afforded a VA examination by a different examiner, to determine the nature and etiology of any currently present low back disability.  

Specified was the requirement that the examiner consider the Veteran's reports regarding onset of symptoms in service and his description of lifting heavy objects during service.  The examiner was directed to provide a thorough rationale for any opinion expressed and reconcile it with all pertinent evidence of record, including the Veteran's STRs showing treatment for muscle aches, and the 2009 statement from the Veteran's private doctor who reported knowing the Veteran since 1961 and recalled back pain since separation.  The Board directed that any medical reasons rejecting those statements regarding continuity of symptomatology be set forth in detail. 

In December 2016, the Veteran was given another VA examination in compliance with the Board's remand.  The examiner opined that the Veteran's low back disability was less likely than not related to the Veteran's active service.  The examination report provided a short rationale once again relying almost solely on the absence of a back condition being notated in the Veteran's STRs and, more relevantly, not referring at all to the Veteran's lay statements or buddy statements asserting continuity of symptomatology. 

Therefore, the Board finds that the development conducted does not adequately comply with the directives of the July 2016 remand.  Compliance with a remand is not discretionary, and failure to comply with the terms of a remand necessitates remand for corrective action.  Stegall v. West, 11 Vet. App. 269 (1998).  As such, the Board finds that the Veteran's claims file should be returned to the VA Medical Center for an addendum opinion.

Additionally, current treatment records should be identified and obtained before a decision is made in this appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any outstanding, pertinent VA and private treatment records and associate them with the claims file. 

2.  Then, return the claims file to the examiner who performed the December 2016 VA examination for a complete review of the claims file and an addendum opinion.  

Based on a complete review of the record, to include a copy of this remand and the December 2016 VA examination report, the examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current low back disability had its onset during the Veteran's active service or is otherwise etiologically related to such service. 

In reaching his/her opinion, the examiner MUST presume that the Veteran is a reliable historian with regard to his reports of the onset of his back pain, the continuity of his symptoms since separation from active service, and his assertions regarding heavy lifting during active service.  The examiner MUST also consider the multiple buddy statements of record regarding observations of the Veteran experiencing back pain since separation from service.  

The examiner must provide a THOROUGH rationale for any opinion expressed and reconcile it with the pertinent evidence of record, notably, the Veteran's lay assertions regarding his symptoms, as well as the statement from Dr. W.E. from September 2009 recalling the Veteran's reports of back pain dating back to 1961.  

If the examiner rejects the lay assertions concerning continuity of symptomatology, the examiner should explicitly state the reasoning as to why they are being rejected and why those statements are medically consistent or inconsistent with the findings of the examination.  

If the December 2016 VA examiner is not available, the claims file should be provided to another examiner with sufficient expertise to provide the requested medical opinions and supporting rationale.  Another examination of the Veteran should only be performed if deemed necessary by the examiner providing the requested opinions.  

3.  Confirm that any VA examination report and all medical opinions provided comport with this remand and undertake any other development warranted. 

4.  Then, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case to the Veteran and allow the appropriate time for a response.  Then, return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2016).



_________________________________________________
Kristin Haddock 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2016), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



Department of Veterans Affairs


